USDC SDNY
DOCUMENT
ELECTRO”:

BOC fs

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

~- mone ~--K WDATE :
UNITED STATES OF AMERICA, Mots
ORDER
Vv.
19 CR 98 (VB)
DASHAWN JOHNSON,
Defendant. :
ween eee x

 

A status conference in this violation of supervised release matter is scheduled for July 26,
2021, at 3:00 p.m. Because of the current public health emergency, the Court will conduct the
conference by telephone conference call, provided that defendant waives his right to be
physically present and consents to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1. By July 19, 2021, defense counsel shall advise the Court in writing as to whether
his client waives his right to be physically present and consents to appear by telephone.

2. At the time of the scheduled hearing, all counsel and defendant shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567
Dated: July 14, 2021

White Plains, NY
SO ORDERED:

wd VP

Vincent L. Briccetti
United States District Judge

 

 

 
